Citation Nr: 1819357	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  10-37 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the cervical spine. 

2.  Entitlement to service connection for medial meniscal tear, right knee, as secondary to service connected right ankle. 

3.  Entitlement to service connection for irritable bowel syndrome.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N.Yeh, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from December 1977 to January 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, VA.  

The issue of irritable bowel syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's cervical spine disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's separation from service.  

2.  The Veteran's tinnitus relates to in-service noise exposure.  

3.  The Veteran's right knee disability was caused by her service connected right ankle giving out.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107 (2012); 3 8 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).
3. The criteria for service connection for a right knee disability are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).   In this case, required notice was met, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

The Board acknowledges however, that multiple records are missing from the Veteran's claims file.  VA has made several efforts to obtain her service treatment records and VA treatment records.  An internal memorandum dated August 2016 reported that the file was lost and several attempts to locate it have been unsuccessful.  Later, in a January 2018 memorandum, VA Records Management Center indicated that multiple searches have been conducted but service treatment records could not be found.  Additionally, the Veteran has been contacted and requested to submit any records she might have, but to date, she has not responded.

For the issues of irritable bowel syndrome and right knee disability, in which further development may be made, the Board has remanded the matters to assist the Veteran in substantiating her claims.  As for the remaining issues, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In a case like this in which a claimant's service records are unavailable through no fault of her own, there is a heightened obligation for VA to assist the Veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.   See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).   However, this heightened obligation does not establish a heightened "benefit of the doubt" or lower the legal standard for proving a claim of service connection; rather, it increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996); Ussery v. Brown, 8 Vet. App. 64 (1995). 

The Veteran was also provided with VA examinations in connection to her claims.  Neither the Veteran, nor her representative, has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  


Cervical Spine Disability 

The Veteran contends that she developed a cervical spine disability due to her airborne and air assault activities in service.  

Service treatment records indicated that she was treated for a cervical spine pain in June 1984 and was diagnosed with acute torticollis.  However, by the time of her separation examination in July 1999, the Veteran did not report any recurrent neck pain and a physical examination revealed no signs of continued neck pain or any diagnosis of a cervical spine disability.  

In May 2012, the Veteran visited a VA treatment facility for an annual examination.  She mentioned to her physician that she hurt her neck in the military during airborne jumps, and that it continues to become stiff occasionally.  During the visit, she denied numbness, tingling, or radiation of pain.  

In a prior June 2009 VA examination, the Veteran told the physician that she had hurt her neck during jump school in 1983, after being required to do repeated parachute landings.  Due to the pain, she was transported to sick call by ambulance on a stretcher.  Any fractures were ruled out.  She wore a collar for approximately 1 month and attended physical therapy.  After that injury resolved the Veteran was involved in a bicycle accident in 1997, reportedly injuring her neck again.  Upon examination, the Veteran demonstrated reduced, but normal range of motion.  The examiner noted that a May 2008 MRI indicated revealed mild to moderate degenerative disk and joint disease of the cervical spine.  In conclusion, the examiner opined that the Veteran's cervical spine disability is less likely than not related to her military service.  The examiner was unable to find medical records relating to the Veteran's injury during parachute landing training in service, as she had stated.  The only documented neck related injury was the 1984 acute torticollis, which required a neck brace and physical therapy.  In distinguishing the two neck conditions, the examiner explained that torticollis is a condition that involves neck muscles, which does not result in changes to the boney cervical spine.  Thus, the Veteran's current cervical spine disability is not related to the in-service torticollis.   

In considering the evidence of record, the VA examiner's opinion is based on a thorough physical examination and an assessment of the Veteran's medical history.  Thus, the Board affords the VA examiner's opinion great probative weight.  The probative medical evidence does not support a conclusion of a nexus relationship between the Veteran's service and her current cervical spine disability.  The Veteran has not submitted any medical evidence, aside from her own testimony, to support her contention that her cervical spine disability is caused by military service.  

While service connection may be granted for diseases such as arthritis under 38 C.F.R. §3.309(a), the disease must have manifested within one year after separation from service.  In this case, there is no evidence that indicate complaints of neck pain within that year following separation from service.  Thus, service connection for a low back condition is not warranted.  

The Board finds that while the Veteran is competent to report injury and symptoms, she is not competent to link her current cervical spine disorder to service, as she lacks the requisite medical expertise.  While a layperson is competent to report observable symptomology and diagnose a simple medical condition, the specific issue in this case falls outside the realm of a layperson's knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Accordingly, the Board assigns them no weight.

Based on the foregoing discussion, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection and the claim is denied.  

Tinnitus 

In support of her claim for tinnitus, the Veteran stated that it manifested during her service.  She specifically remembers that it started after firing an M60 machine gun, followed by other weapons.  Her private audiologist noted that the Veteran's military occupational specialty involved equipment repair and chemical operations decontamination, which is consistent with her assertion of noise exposure.  He also noted that the Veteran had no noise exposure since her separation from service.  In a June 2017 letter, her private audiologist concluded that based on the Veteran's history of hazardous noise exposure during service, her bilateral tinnitus is at least as likely as not related to service.  

The Board finds that the weight of the evidence indicates that the criteria for service connection have been met.  The Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the primary role of the Board in adjudicating the tinnitus claim is to assess the credibility of the Veteran's statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the Board finds the Veteran's testimony as to the onset of her tinnitus credible, she has credibly reported its continuance since service to the present time.  The Veteran has not attempted to bolster or exaggerate her symptoms.  Additionally, the Board has also taken into consideration the June 2017 private opinion, which indicates that the Veteran's tinnitus was related to her service.  

Therefore, the evidence in this case is evenly balanced enough so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.   As such, the criteria for service connection for tinnitus have been met.  

Right knee

The Veteran contends that she initially injured her right knee in 1979 while in service in Germany lifting trailer tongue with another person.  The other person let go and it slammed on her right knee; she was reportedly put on crutches and given a profile.  The condition resolved.  In October 2008, the records show that the Veteran's service connected right ankle disability gave way, causing her to fall and injure her knee.  An MRI in December 2008 showed a torn meniscus in the right knee.

The Veteran's account of the right ankle giving way has been consistently reported throughout the treatment records, and the Veteran even sought treatment specifically suggesting that her ankle needed to be looked at because it was causing her to fall and injure her knees.  Of note, the Veteran's service personnel records contain a June 1999 assessment in which it was written that the Veteran possessed an "unparalleled level of integrity and candor."

Given this finding, the Board finds her competent and credible in her report that her right ankle gave way and injured her knee.  This finding is supported by the timing of the discovery of the meniscus tear.  As such, the Board concludes that the right knee disability was caused by a service connected disability.

As such, the criteria for service connection have been met, and the Veteran's claim is granted.


ORDER

Service connection for tinnitus is granted.  

Service connection for cervical spine disability is denied.  

Service connection for a right knee disability is granted.


REMAND

The Veteran currently seeks service connection for an irritable bowel syndrome.  Her DD-214 shows that she was awarded the SW Asia Service Meal with two bronze service stars.  She served in SW Asia From September 1990 to March 1991.

VA Regulations provide that:

Regulations provide that compensation may be paid to any Persian Gulf War veteran "suffering from a chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses)."  38 U.S.C. § 1117.  These may include, but are not limited to symptoms involving the gastrointestinal system.  See 38 C.F.R. § 3.317 (b). 

The chronic disability must have manifested either during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more no later than December 31, 2016, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. Id. 

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome (CFS); (2) fibromyalgia; (3) Functional gastrointestinal disorders (excluding structural gastrointestinal diseases).

Note to paragraph (a)(2)(i)(B)(3): Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.

In her claim for an irritable bowel syndrome, the Veteran asserts that during service, she was treated for rectal bleeding, black stool, hematochezia, and was subsequently diagnosed with irritable bowel syndrome at Womack Army Medical Center.  The Board acknowledges that several of the Veteran's records are missing from the claims file, including the Veteran's military service records and service treatment records.  Thus, the date of diagnosis cannot be confirmed.  

The Veteran was afforded a VA examination in July 2009.  She informed the examiner that the condition started in 2006 and that she was diagnosed 2 to 3 years prior.  She added that she was prescribed Elavil for treatment.  The examiner however, noted that there was no evidence of a diagnosis or treatment of an irritable bowel syndrome in her medical file.  Upon evaluation, the Veteran reported a history of constipation, and diarrhea about 4 to 6 times per day.  She also reported moderate intestinal pain, lasting 1 to 2 hours per week.  The examiner found no signs of significant weight loss, malnutrition, anemia, fistula, or abdominal mass.  He also noted a two year old colonoscopy result, showing internal hemorrhoids.  In conclusion, the examiner stated that while the Veteran does have irritable bowel syndrome, the condition is less likely as not related to her military service because there was no diagnosis relating to an irritable bowel syndrome in service.  Additionally, the examiner noted that the Veteran stated that her diagnosis was made approximately 6 years after her separation from the military.  

In finding no relationship between the Veteran's irritable bowel syndrome and her military service, the July 2009 VA examiner merely relied on the absence of an irritable bowel diagnosis in service.  The Board finds that the medical opinion is inadequate and requires a medical opinion addendum.  

The Board notes that the Veteran served during Peacetime and the Gulf War Era, including service in Southwest Asia. 

As such, the examiner should determine whether the Veteran has a functional gastrointestinal disorder, to include irritable bowel syndrome.  




Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of her irritable bowel syndrome.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's assessment of irritable bowel syndrome constitutes a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, or a functional gastrointestinal disorder (excluding structural gastrointestinal diseases).  Why or why not? 
 
Functional gastrointestinal disorders are defined by VA regulations as a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing. Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.
The examiner should also take into consideration the Veteran's in-service complaint and treatment of rectal bleeding, black stool, and hematochezia.  

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


